Exhibit 10.1

Wal-Mart Store

 

 

 

 

 

_____________________________________________________________________________________

Prepared By And When Recorded Return or Mail To: Nyemaster Goode, P.C., 700
Walnut St., Suite 1600, Des Moines, Iowa 50309, Attention: Anthony A.
Longnecker, Esq.

 

 

FIRST MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

 

THIS FIRST MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (“Mortgage”), made as
of June 22, 2009, by and between COLE WM ALBUQUERQUE NM, LLC, a Delaware limited
liability company (“Mortgagor”), with the mailing address of 2555 E. Camelback
Road, Suite 400, Phoenix, AZ 85016, Attention: Legal Department, and AVIVA LIFE
AND ANNUITY COMPANY, an Iowa corporation (“Mortgagee”), with an office at c/o
Aviva Investors North America, Inc., 699 Walnut Street, Dept. H-15, Des Moines,
Iowa 50309.

 

 

W I T N E S S E T H:

 

WHEREAS, Mortgagor has borrowed from Mortgagee and Mortgagee has loaned to
Mortgagor the sum of NINE MILLION NINE HUNDRED THIRTY-FIVE THOUSAND AND NO/100
DOLLARS ($9,935,000.00); and

 

WHEREAS, said indebtedness is evidenced by a Promissory Note dated as of the
date hereof in the principal sum of NINE MILLION NINE HUNDRED THIRTY-FIVE
THOUSAND AND NO/100 DOLLARS ($9,935,000.00) (herein, together with all notes
issued and accepted in substitution or exchange therefor, and as any of the
foregoing may from time to time be modified, extended, renewed, consolidated,
restated or replaced, called the “Note”), executed by Mortgagor and payable to
Mortgagee at its office in Des Moines, Iowa, or at such other place as Mortgagee
may designate in writing with interest as therein provided, both principal and
interest to be payable periodically in accordance with the terms of the Note and
finally maturing on or before the first day of March, 2013.

 

NOW, THEREFORE, Mortgagor, for the purpose of securing the payment of all
amounts now or hereafter owing under the Note and this Mortgage and the faithful
performance of all covenants, conditions, stipulations and agreements therein
and herein contained, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby grants, bargains, sells, conveys, transfers,

 

Page 1 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

assigns, sets over, mortgages, grants a security interest in, and warrants to
Mortgagee, its successors and assigns forever, with mortgage covenants and upon
the statutory mortgage condition for breach of which this Mortgage is subject to
foreclosure as provided by law (provided, however, to the extent of a conflict
between the provisions of the statutory mortgage condition and this Mortgage,
the terms of this Mortgage will prevail), the following property and rights
(collectively referred to as the “Mortgaged Premises”):

 

 

A.

All of the following described real property (hereinafter called the “Land”),
located in Bernalillo County, New Mexico to wit:

 

The real estate described in Exhibit “A” attached hereto;

 

 

B.

All and singular, the buildings and improvements, situated, constructed, or
placed thereon, and all right, title and interest of Mortgagor in and to all
streets, boulevards, avenues or other public thoroughfares in front of and
adjoining the Land, including all easements, licenses and rights of way,
thereunto attached or belonging, and also all right, title and interest of
Mortgagor in and to all strips and gores of land adjacent to the Land;

 

 

C.

All right, title and interest of Mortgagor in and to any and all leases,
subleases, licenses, concessions or grants of other possessory interests now or
hereafter in force, oral or written, covering or affecting the Land or any
buildings or improvements belonging or in anyway appertaining thereto, or any
part thereof;

 

 

D.

All right, title and interest of Mortgagor in and to all the rents, issues,
uses, profits, insurance claims and proceeds and condemnation awards now or
hereafter belonging or in any way pertaining to (1) the Land; (2) each and every
building and improvement and all of the properties included within the
provisions of the foregoing paragraph B; and (3) each and every lease, sublease
and agreement described in the foregoing paragraph C and each and every right,
title and interest thereunder, from the date of this Mortgage until the terms
hereof are complied with and fulfilled;

 

 

E.

All instruments (including promissory notes), documents, accounts, chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights,
supporting obligations, any other contract rights or rights to the payment of
money, and all general intangibles (including, without limitation, payment
intangibles, and all recorded data of any kind or nature, regardless of the
medium of recording, including, without limitation, all software, writings,
plans, specifications and schematics) now or hereafter belonging or in any way
pertaining to (1) the Land; (2) each and every building and improvement and all
of the properties on the Land; and (3) each and every lease, sublease and
agreement described in the foregoing paragraph C and each and every right, title
and interest thereunder; and

 

 

F.

All machinery, apparatus, equipment, fixtures and articles of personal property
of

 

Page 2 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

every kind and nature now or hereafter located on the Land or upon or within the
buildings and improvements belonging or in anyway appertaining to the Land and
used or usable in connection with any present or future operation of the Land or
any building or improvement now or hereafter located thereon and the fixtures
and the equipment which may be located on the Land and now owned or hereafter
acquired by Mortgagor (hereinafter called the “Equipment”), including, but
without limiting the generality of the foregoing, any and all furniture,
furnishings, partitions, carpeting, drapes, dynamos, screens, awnings, storm
windows, floor coverings, stoves, refrigerators, dishwashers, disposal units,
motors, engines, boilers, furnaces, pipes, plumbing, elevators, cleaning, call
and sprinkler systems, fire extinguishing apparatus and equipment, water tanks,
maintenance equipment, and all heating, lighting, ventilating, refrigerating,
incinerating, air-conditioning and air-cooling equipment, gas and electric
machinery and all of the right, title and interest of Mortgagor in and to any
Equipment which may be subject to any title retention or security agreement
superior in lien to the lien of this Mortgage and all additions, accessions,
parts, fittings, accessories, replacements, substitutions, betterments, repairs
and proceeds of all of the foregoing, all of which shall be construed as
fixtures and will conclusively be construed, intended and presumed to be a part
of the Land. It is understood and agreed that all Equipment, whether or not
permanently affixed to the Land and the buildings and improvements thereon,
shall for the purpose of this Mortgage be deemed conclusively to be conveyed
hereby and, as to all such Equipment, whether personal property or fixtures, or
both, a security interest is hereby granted by Mortgagor and hereby attached
thereto, all as provided by the Uniform Commercial Code as adopted, amended and
in force in New Mexico.

 

Together with all and singular other tenements, hereditaments and appurtenances
belonging to the aforesaid properties, or any part thereof with the reversions,
remainders and benefits and all other revenues, rents, earnings, issues and
income and profits arising or to arise out of or to be received or had of and
from the properties hereby mortgaged or intended so to be or any part thereof
and all the estate, right, title, interest and claims, at law or in equity which
Mortgagor now or may hereafter acquire or be or become entitled to in and to the
aforesaid properties and any and every part thereof. The “Mortgaged Premises”
are hereby declared to be subject to the lien of this Mortgage as security for
the payment of the aforementioned indebtedness up to twice the amount of the
Note.

 

SUBJECT TO (i) liens for ad valorem taxes and special assessments or
installments thereof not now delinquent; (ii) building and zoning ordinances and
building and use restrictions; (iii) documents of record on the date hereof; and
(iv) such minor defects, irregularities, encumbrances, easements, and rights of
way as normally exist with respect to property similar in character to the
Mortgaged Premises which do not individually or in the aggregate materially
detract from the value of the Mortgaged Premises or impair the use thereof for
the purpose intended (all of the foregoing being herein referred to as
“Permitted Encumbrances”).

 

PROVIDED, HOWEVER, that if Mortgagor, its successors or assigns shall well and

 

Page 3 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

truly pay, or cause to be paid, the principal of the Note and the interest due
or to become due thereon, at the times and in the manner mentioned in the Note
according to the true intent and meaning thereof, and shall well and truly keep,
perform and observe all the covenants and conditions pursuant to the terms of
this Mortgage and the Assignment of Leases, Rents and Income dated as of the
date hereof (herein called the “Assignment”) to be kept, performed and observed
by it, and shall pay to Mortgagee all sums of money due or to become due to it
in accordance with the terms and provisions hereof, then this Mortgage and the
rights hereby granted shall cease, terminate and be void and Mortgagee shall
execute and record a document evidencing the satisfaction of this Mortgage;
otherwise, this Mortgage shall be and remain in full force and effect. This
Mortgage, the Note, the Assignment, and the other documents and instruments
evidencing or securing the loan (the “Loan”) evidenced by the Note (excluding
the certain Environmental Indemnification Agreement dated this same date) are
referred to herein collectively as the “Loan Documents.”

 

Mortgagor covenants and agrees with Mortgagee as follows:

 

 

ARTICLE ONE

 

 

GENERAL COVENANTS

 

Section 1-1. Payment of Indebtedness. Mortgagor shall pay when due all amounts
at any time owing under the Note secured by this Mortgage and shall perform and
observe each and every term, covenant and condition contained herein and in the
Note.

 

Section 1-2. Title and Instruments of Further Assurance. Mortgagor represents,
warrants, covenants and agrees that it is the lawful owner of the Mortgaged
Premises and that it has good right and lawful authority to mortgage, assign and
pledge the same as provided herein; that it has not made, done, executed or
suffered, and will not make, do, execute or suffer, any act or thing whereby its
estate or interest in and title to the Mortgaged Premises or any part thereof
shall or may be impaired or changed or encumbered in any manner whatsoever
except by Permitted Encumbrances; that it does warrant and will defend the title
to the Mortgaged Premises against all claims and demands whatsoever not
specifically excepted herein; and that it will do, execute, acknowledge and
deliver all and every further act, deed, conveyance, transfer and assurance
necessary or proper for the carrying out more effectively of the purpose of this
Mortgage and, without limiting the foregoing, for conveying, mortgaging,
assigning and confirming unto Mortgagee all of the Mortgaged Premises, or
property intended so to be, whether now owned or hereafter acquired, including
without limitation the preparation, execution and filing of any documents, such
as control agreements, financing statements and continuation statements, deemed
advisable by Mortgagee for maintaining its lien on any property included in the
Mortgaged Premises.

 

Section 1-3. First Lien. The lien created by this Mortgage is a first and prior
lien on the Mortgaged Premises and Mortgagor will keep the Mortgaged Premises
and the rights, privileges and appurtenances thereto free from all lien claims
of every kind whether superior, equal, or inferior to the lien of this Mortgage
subject only to Permitted Encumbrances and if any such lien

 

Page 4 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

be filed, Mortgagor, within forty-five (45) days after such filing shall cause
same to be discharged by payment, bonding or otherwise to the satisfaction of
Mortgagee. Mortgagor further agrees to protect and defend the title and
possession of the Mortgaged Premises so that this Mortgage shall be and remain a
first lien thereon until said debt be fully paid, or if foreclosure shall be had
hereunder so that the purchaser at said sale shall acquire good title in fee
simple to the Mortgaged Premises free and clear of all liens and encumbrances.

 

Section 1-4. Due on Sale or Encumbrance. In the event Mortgagor directly or
indirectly sells, conveys, transfers, disposes of, or further encumbers all or
any part of the Mortgaged Premises or any interest therein, or in the event any
ownership interest in Mortgagor is directly or indirectly transferred or
encumbered, or in the event Mortgagor or any owner of Mortgagor agrees so to do,
in any case without the written consent of Mortgagee being first obtained (which
consent Mortgagee may withhold in its sole and absolute discretion), then, at
the sole option of Mortgagee, Mortgagee may accelerate the Loan and declare the
principal of and the accrued interest of the Note, and including all sums
advanced hereunder with interest, to be forthwith due and payable, and thereupon
the Note, including both principal and all interest accrued thereon, and
including all sums advanced hereunder and interest thereon, shall be and become
immediately due and payable without presentment, demand or further notice of any
kind. Without limiting the generality of the foregoing, a merger, consolidation,
reorganization, entity conversion or other restructuring or transfer by
operation of law, whereunder the Mortgagor or, in the case of an ownership
interest, the holder of an ownership interest in Mortgagor, is not the surviving
entity as such entity exists on the date hereof, shall be deemed to be a
transfer of the Mortgaged Premises or of an ownership interest in Mortgagor.
Consent as to any one transaction shall not be deemed to be a waiver of the
right to require consent to future or successive transactions. Without limiting
the generality of the foregoing, there shall be no subordinate financing
relating to the Mortgaged Premises.

 

Notwithstanding the foregoing, and provided no Event of Default (as hereinafter
defined) has occurred and is continuing beyond any applicable notice and cure
period, with the prior written consent of Mortgagee, which it may withhold in
its sole and absolute discretion, one transfer or conveyance of the Mortgaged
Premises or interest in Mortgagor to a transferee approved by Mortgagee in its
sole and absolute discretion shall be permitted upon (a) execution by the
transferee of an assumption agreement satisfactory to Mortgagee; (b) receipt by
Mortgagee of a non-refundable fee equal to one percent (1%) of the outstanding
amount of the Note at the time of such transfer and assumption; (c) receipt by
Mortgagee of an endorsement to Mortgagee’s title policy, in form and substance
acceptable to Mortgagee; and (d) receipt by Mortgagee of opinions of counsel,
and authorization documents of Mortgagor and the transferee, satisfactory to
Mortgagee. Further, Mortgagee, in its sole and absolute discretion, may require
individuals specifically named by Mortgagee to deliver to Mortgagee an
Environmental Indemnification Agreement on Mortgagee’s standard form. The rights
granted to Mortgagor in this paragraph are personal to the original Mortgagor,
shall be extinguished after the exercise thereof, and shall not inure to the
benefit of any transferee. Any such transfer and assumption will not release the
original Mortgagor or any guarantor from any liability to Mortgagee without the
written consent of Mortgagee, which consent may be given or withheld in
Mortgagee’s sole and absolute discretion and may be conditioned upon the
execution of new guaranties from the principals of the transferee, execution by
the principals of the transferee of Mortgagee’s standard

 

Page 5 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

Environmental Indemnification Agreement, and such other requirements as
Mortgagee may deem appropriate in its discretion.

 

Further, notwithstanding the foregoing, either of the following may occur
without the consent of Mortgagee: (a) transfers of shares in Cole Credit
Property Trust II, Inc., Cole Credit Property Trust III, Inc. or any other
Cole-sponsored entity whose ownership interests are bought, sold and redeemed
through U.S. broker-dealers, and (b) transfers of ownership interests in any
Restricted Party and ownership interests in any member, partner or shareholder
of any Restricted Party to any affiliate or subsidiary of a Restricted Party,
provided that, at all times, Christopher H. Cole, Cole Holdings Corporation,
Cole Credit Property Trust II, Inc. or Cole Credit Property Trust III, Inc.
continues to “control” the Restricted Party, where the term “control” means the
power to direct the management and policies of the Restricted Party. For
purposes of this paragraph, “Restricted Party” means Mortgagor and/or a
guarantor of the Note.

 

In all events, Mortgagee shall be notified in advance of any proposed transfer,
and Mortgagor shall pay, or reimburse Mortgagee for, all costs and expenses
associated with any proposed transfer of the Mortgaged Premises or interests in
Mortgagor that requires the consent of Mortgagee, whether or not consummated,
including legal fees and costs.

 

Section 1-5. Covenants, Representations and Warranties of Mortgagor. Mortgagor
hereby covenants, represents and warrants to Mortgagee that:

 

 

(a)

Mortgagor (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware; (ii) has the power and
authority to own its properties and to carry on its business as now being
conducted; (iii) is qualified to do business in New Mexico; and (iv) is in
compliance with all laws, regulations, ordinances, and orders of public
authorities applicable to it.

 

 

(b)

The execution, delivery and performance by Mortgagor of this Mortgage, the Note,
the Assignment and the other Loan Documents, and the borrowing evidenced by the
Note: (i) are within the powers of Mortgagor; (ii) have been duly authorized by
all requisite action; (iii) have received all necessary governmental approval;
and (iv) will not violate any provision of law, any order of any court or other
agency of government, or the organizational or chartering documents and
agreements of Mortgagor.

 

 

(c)

This Mortgage, the Note, the Assignment and other Loan Documents constitute the
legal, valid and binding obligations of Mortgagor and other obligors named
therein, if any, enforceable in accordance with their respective terms.

 

 

(d)

Neither the execution and delivery of this Mortgage, the Note or the Assignment,
the consummation of the transactions contemplated hereby, or thereby, nor the
fulfillment of or compliance with the terms and conditions of this Mortgage, the
Note or the Assignment, conflicts with or results in a breach of any of the
terms, conditions or provisions of any restriction or any agreement or
instrument to which Mortgagor is now a party or by which it is bound.

 

Page 6 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

 

 

(e)

None of Mortgagor, any affiliate of Mortgagor, or any person owning an interest
in Mortgagor or any such affiliate, is or will be an entity or person (i) listed
in the Annex to, or is otherwise subject to the provisions of, Executive Order
13224 issued on September 23, 2001 (the “Executive Order”), (ii) included on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) (which list may be published from time to time in various media
including, but not limited to, the OFAC website page,
http:www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf), (iii) which or who
commits, threatens to commit or supports “terrorism,” as that term is defined in
the Executive Order, or (iv) affiliated with any entity or person described in
clauses (i), (ii) or (iii) above (any and all parties or persons described in
clauses (i) through (iv) are herein referred to individually and collectively as
a “Prohibited Person”). Mortgagor covenants and agrees that none of Mortgagor,
any affiliate of Mortgagor, or any person owning an interest in Mortgagor or any
such affiliate, will (i) conduct any business, or engage in any transaction or
dealing, with any Prohibited Person, including, but not limited to the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person, or (ii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order.
Mortgagor further covenants and agrees to deliver (from time to time) to
Mortgagee any such certification or other evidence as may be requested by
Mortgagee in its sole and absolute discretion, confirming that (i) Mortgagor is
not a Prohibited Person and (ii) Mortgagor has not engaged in any business,
transaction or dealings with a Prohibited Person, including, but not limited to,
the making or receiving of any contribution of funds, goods, or services, to or
for the benefit of a Prohibited Person.

 

 

(f)

During the time the Note remains outstanding, the Mortgagor (i) will not engage
in any business unrelated to the Mortgaged Premises, (ii) will not have any
assets other than those related to the Mortgaged Premises, (iii) will not engage
in, seek or consent to any dissolution, winding up, liquidation, consolidation
or merger, and, except as otherwise expressly permitted by the Loan Documents,
will not engage in, seek or consent to any asset sale, transfer of membership
interests, or amendment of its articles of organization or operating agreement,
(iv) will not fail to correct any known misunderstanding regarding the separate
identity of Mortgagor, (v) will not with respect to itself or to any other
entity in which it has a direct or indirect legal or beneficial ownership
interest (A) file a bankruptcy, insolvency or reorganization petition or
otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally; (B) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or all or any portion of such entity’s properties; (C) make any
assignment for the benefit of such entity’s creditors; or (D) take any

 

Page 7 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

action that might cause such entity to become insolvent, (vi) will maintain its
accounts, books and records separate from any other person or entity, (vii) will
maintain its books, records, resolutions and agreements as official records,
(viii) has not commingled and will not commingle its funds or assets with those
of any other person or entity, (ix) has held and will hold its assets in its own
name, (x) will conduct its business in its name, (xi) will maintain its
financial statements, accounting records and other entity documents separate
from any other person or entity, (xii) will pay its own liabilities out of its
own funds and assets, (xiii) will observe all entity formalities, (xiv) has
maintained and, except as otherwise expressly permitted or required by the Loan
Documents, will maintain an arms-length relationship with its affiliates, (xv)
will have no indebtedness other than as evidenced by the Loan Documents and
commercially reasonable unsecured trade payables in the ordinary course of
business relating to the ownership and operation of the Mortgaged Premises that
are paid before becoming delinquent, (xvi) except as expressly permitted or
required by the Loan Documents, will not assume or guarantee or become obligated
for the debts of any other person or entity or hold out its credit as being
available to satisfy the obligations of any other person or entity, except as
evidenced by the Loan Documents, (xvii) will not acquire obligations or
securities of its owners (members, partners, shareholders), (xviii) will
allocate fairly and reasonably shared expenses, including, without limitation,
shared office space and use separate stationery, invoices and checks, (xix) will
not pledge its assets for the benefit of any other person or entity, (xx) will
hold itself out and identify itself as a separate and distinct entity under its
own name and not as a division or part of any other person or entity, (xxi) will
not make loans to any person or entity, (xxii) will not identify its owners
(members, partners, shareholders) or any affiliates of any of them as a division
or part of it, (xxiii) except as otherwise expressly permitted or required by
the Loan Documents, will not enter into or be a party to, any transaction with
its owners (members, partners, shareholders) or its affiliates except in the
ordinary course of its business and on terms which are intrinsically fair and
are no less favorable to it than would be obtained in a comparable arms-length
transaction with an unrelated third party, (xxiv) will pay the salaries of its
own employees from its own funds, (xxv) will maintain adequate capital in light
of its contemplated business operations, and (xxvi) shall continue (and not
dissolve) for so long as a solvent managing member, partner or shareholder
exists.

 

 

ARTICLE TWO

 

 

MAINTENANCE, OBLIGATIONS UNDER LEASES,

 

TAXES AND LIENS, INSURANCE AND FINANCIAL REPORTS

 

Section 2-1. Maintenance. Mortgagor will, or will cause Tenant (as hereinafter
defined) to, cause the Mortgaged Premises and every part thereof to be
maintained, preserved and kept in safe and good repair, working order and
condition, will abstain from and not permit the commission of waste in or about
the Mortgaged Premises, and will comply with all laws and

 

Page 8 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

regulations of any governmental authority with reference to the Mortgaged
Premises and the manner of using or operating the same, and with all restrictive
covenants, if any, affecting the title to the Mortgaged Premises, or any part
thereof. Mortgagor also will, or will cause Tenant to, from time to time make
all necessary and proper repairs, renewals, replacements, additions and
betterments thereto, so that the value and efficient use thereof shall be fully
preserved and maintained and so as to comply with all laws and regulations as
aforesaid. Mortgagor will not otherwise make any material modifications to the
Mortgaged Premises without the written consent of Mortgagee; provided, however,
that Mortgagee’s consent will not be required for any modification to the
Mortgaged Premises that may be completed by Tenant under the terms of the Lease
(as hereinafter defined) without the consent of Mortgagor.

 

If Mortgagee has reasonable cause to believe that the Mortgaged Premises is not
in compliance with applicable laws and regulations (including environmental,
health and safety laws and regulations), at the request of Mortgagee, from time
to time, Mortgagor, at its sole cost and expense will furnish Mortgagee with
engineering studies and soil tests with respect to the Mortgaged Premises, the
form, substance and results of which shall be satisfactory and certified to
Mortgagee. Mortgagee agrees that Mortgagor shall not be required to pay the
costs associated with such studies and tests more than once in any Loan year (as
defined in the Note). If any such engineering studies or soil tests indicate any
violation, of environmental, health, safety or similar laws or regulations, then
Mortgagor, at its sole cost and expense, will promptly take whatever corrective
action is necessary to assure the Mortgaged Premises is in full compliance with
law.

 

Section 2-2. Lease Obligations. As further security for the indebtedness secured
hereby, Mortgagor has, concurrently herewith, executed and delivered to
Mortgagee the Assignment, wherein and whereby, among other things, Mortgagor has
assigned to Mortgagee all of Grantor’s right, title and interest to the rents,
issues and profits and any and all leases and the rights of management of the
Mortgaged Premises, all as therein more specifically set forth, which Assignment
is hereby incorporated herein by reference as fully and with the same effect as
if set forth herein at length. Mortgagor agrees that it will duly perform and
observe all of the terms and provisions on the landlord’s part to be performed
and observed under any and all leases of the Mortgaged Premises and that it will
refrain from any action or inaction which would result in the termination by the
tenants thereunder of any such leases or in the diminution of the value thereof
or of the rents, issues, profits and revenues thereunder. Nothing herein
contained shall be deemed to obligate Mortgagee to perform or discharge any
obligation, duty or liability of landlord under any lease of the Mortgaged
Premises, and Mortgagor shall and does hereby agree to indemnify and hold
Mortgagee harmless from any and all liability, loss or damage which Mortgagee
may or might incur under any lease of the Mortgaged Premises or by reason of the
Assignment; and any and all such liability, loss or damage incurred by
Mortgagee, together with the costs and expenses, including reasonable attorneys’
fees, incurred by Mortgagee in the defense of any claims or demands therefor
(whether successful or not), shall be so much additional indebtedness hereby
secured, and Mortgagor shall reimburse Mortgagee therefor on demand, together
with interest at a rate equal to twelve percent (12%) per annum or, if less, the
highest legal rate permitted under applicable law, until paid.

 

Mortgagor shall not lease or sublease any portion of the Mortgaged Premises
without the prior written consent of Mortgagee, nor will Mortgagor permit or
enter into any sublease,

 

Page 9 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

assignment, modification, amendment or termination of any prior approved lease
or sublease without the prior written consent of Mortgagee; provided, however,
that Mortgagee’s consent will not be required for any assignments, subleases or
other transfers that may be completed by Tenant under the terms of the Lease as
hereinafter defined) without the consent of Mortgagor.

 

Section 2-3. Taxes, Other Governmental Charges, Liens and Utility Charges.
Mortgagor shall, before any penalty attaches thereto, pay and discharge or cause
to be paid and discharged all taxes, assessments, utility charges and other
governmental charges imposed upon or against the Mortgaged Premises or upon or
against the Note and the indebtedness secured hereby, and will not suffer to
exist any mechanic’s, statutory or other lien on the Mortgaged Premises or any
part thereof unless consented to by Mortgagee in writing. If Mortgagee is
required by legislative enactment or judicial decision to pay any such tax,
assessment or charge, then at the option of Mortgagee, the Note and any accrued
interest thereon together with any additions to the mortgage debt shall be and
become due and payable at the election of Mortgagee upon notice of such election
to Mortgagor; provided, however, said election shall be unavailing and this
Mortgage and the Note shall be and remain in effect as though said law had not
been enacted or said decision had not been rendered if, notwithstanding such law
or decision, Mortgagor lawfully pays such tax, assessments or charge to or for
Mortgagee. Copies of paid tax and assessment receipts shall be furnished to
Mortgagee not less than ten (10) days prior to the delinquent dates.

 

Nothing in this Section shall require the payment or discharge of any obligation
imposed upon Mortgagor by this Section so long as Mortgagor, upon first
notifying Mortgagee of its intent to do so, shall in good faith and at its own
expense contest the same or the validity thereof by appropriate legal proceeding
which permit the items contested to remain undischarged and unsatisfied during
the period of such contest and any appeal therefrom, unless Mortgagee shall
notify Mortgagor that, in its opinion, by nonpayment of any such items, the lien
of the Mortgage as to any part of the Mortgaged Premises will be materially
endangered or the Mortgaged Premises, or any part thereof, will be subject to
loss or forfeiture in which event such taxes, assessments or charges shall be
paid promptly.

 

 

Section 2-4. Insurance.

 

(a)       Mortgagor shall procure and maintain continuously in effect with
respect to the Mortgaged Premises policies of insurance against such risks and
in such amounts as are customary for a prudent owner of property comparable to
that comprising the Mortgaged Premises. Irrespective of, and without limiting
the generality of the foregoing provision, Mortgagor shall specifically maintain
the following insurance coverages:

 

(i)        Direct damage insurance providing “special form” or “other perils”
coverage, including but not limited to coverage for the following risks of loss:

 

 

(A)

Fire

 

 

(B)

Extended Coverage Perils

 

 

(C)

Vandalism and Malicious Mischief

 

Page 10 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

 

on a replacement cost basis in an amount equal to the full insurable value
thereof (“full insurable value” shall include the actual replacement cost of all
buildings and improvements and the contents therein, without deduction for
depreciation, architectural, engineering, legal and administrative fees).

 

The policies required by this Paragraph (i) shall be either subject to no
coinsurance clause or contain an agreed amount clause and may include a
deductibility provision not exceeding Ten Thousand Dollars ($10,000).

 

(ii)       Commercial general liability insurance against liability for injuries
to or death of any person or damage to or loss of property arising out of or in
any way relating to the condition of the Mortgaged Premises or any part thereof,
in the maximum amounts required by any of the leases of the Mortgaged Premises,
but in no event less than a minimum annual aggregate limit of Two Million and
No/100 Dollars ($2,000,000.00) provided that the requirements of this paragraph
(ii) with respect to the amount of insurance may be satisfied by an excess
coverage policy.

 

(iii)      Business interruption or loss of rental income insurance in an amount
equal to not less than the gross revenue from the Mortgaged Premises for twelve
(12) months from the operation and rental of all improvements now or hereafter
forming part of the Mortgaged Premises, based upon one hundred percent (100%)
occupancy of such improvements naming Mortgagee in a standard mortgagee loss
payable clause thereunder.

 

(iv)      Insurance against such other casualties and contingencies as Mortgagee
may from time to time require (but excluding terrorism), if such insurance
against such other casualties and contingencies is available, all in such manner
and for such amounts as may be reasonably satisfactory to Mortgagee.

 

(b)       All insurance provided for in Subsection (a) shall be effective under
a valid and enforceable policy or policies issued by an insurer of recognized
responsibility approved by Mortgagee (an insurer with a Best Class rating of at
least A-/VIII shall be deemed approved).

 

(c)       All policies of insurance required in Subsections (a)(i) and (iii)
shall be written in the names of Mortgagor and Mortgagee as their respective
interests may appear. These policies shall provide that the proceeds of such
insurance shall be payable to Mortgagee pursuant to a standard mortgagee clause
to be attached to each such policy.

 

(d)       Mortgagor shall deposit with Mortgagee policies evidencing all such
insurance, or a certificate or certificates of the respective insurers stating
that such insurance is in force and effect. At least seven (7) days prior to the
date the premiums on each such policy shall become due and payable, Mortgagee
shall be furnished with proof of such payment reasonably satisfactory to it.
Each policy of insurance herein required shall contain a provision that the
insurer shall not cancel, refuse to renew or materially modify it without giving
written notice to

 

Page 11 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

Mortgagee at least thirty (30) days before the cancellation, non-renewal or
modification becomes effective. Before the expiration of any policy of insurance
herein required, Mortgagor shall furnish Mortgagee with evidence satisfactory to
Mortgagee that the policy has been renewed or replaced by another policy
conforming to the provisions of this Article or that there is no necessity
therefor under the terms hereof. In lieu of separate policies, Mortgagor may
maintain blanket policies having the coverage required herein, in which event it
shall deposit with Mortgagee a certificate or certificates of the respective
insurance as to the amount of coverage in force on the Mortgaged Premises.

 

Notwithstanding anything in Section 2-4 to the contrary, so long as that certain
Ground Lease dated April 27, 2004 by and between Mortgagor and Wal-Mart Stores
East, Limited Partnership (“Tenant”), as amended by First Modification of Ground
Lease dated April 19, 2005; Second Modification of Ground Lease dated May 24,
2005; Third Modification of Ground Lease dated September 14, 2005; Fourth
Modification of Ground Lease dated November 4, 2005; Fifth Modification of
Ground Lease dated January 9, 2006; Sixth Modification of Ground Lease dated
march 30, 2006; and Full Rent Commencement Date Agreement dated June 17, 2008
(“Lease”) encumbering the Mortgaged Premises remains in full force and effect
and Wal-Mart self-insures or maintains the insurance required to be maintained
under the Lease, Mortgagor shall be deemed to be in compliance with the
insurance requirements set forth herein.

 

Section 2-5. Advances. If Mortgagor shall fail to comply with any of the terms,
covenants and conditions herein with respect to the procuring of insurance, the
payment of taxes, assessments and other charges, the keeping of the Mortgaged
Premises in repair, or any other term, covenant or condition herein contained,
Mortgagee may make advances to perform the same and, where necessary, enter the
Mortgaged Premises for the purpose of performing any such term, covenant or
condition, and without limitation of the foregoing, Mortgagee may procure and
place insurance coverage in accordance with the requirements of this Section.
Mortgagor agrees to repay all sums so advanced upon demand, with interest at a
rate equal to twelve percent (12%) per annum or, if less, the highest legal rate
permitted under applicable law, until paid. All sums so advanced, with interest,
shall be secured hereby in priority to the indebtedness evidenced by the Note,
but no such advance shall be deemed to relieve Mortgagor from any default
hereunder. After making any such advance, payments made pursuant to the Note
shall be first applied toward reimbursement for any such advance and interest
thereon, prior to the application toward accrued interest and principal payments
due pursuant to the Note.

 

Section 2-6. Financial Information. Mortgagor shall furnish Mortgagee (a) within
ninety (90) days after the close of each fiscal year of the operation of the
Mortgaged Premises, an annual operating statement of Mortgagor in form and
detail satisfactory to Mortgagee, prepared in conformity with generally accepted
accounting principles applied on a basis consistent with that of the preceding
fiscal year and signed by a Certified Public Accountant acceptable to Mortgagee
or supported by affidavit of a principal in the ownership of the Mortgaged
Premises; and (b) from time to time such other information in the possession of
Mortgagor or subject to its control, in such detail as Mortgagee may require, as
will enable Mortgagee to determine whether Mortgagor is in compliance with the
provisions of the Note and of this Mortgage.

 

Section 2-7. Use of Mortgaged Premises. Mortgagor shall furnish and keep in
force a

 

Page 12 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

Certificate of Occupancy, or its equivalent, and comply, or cause Tenant to
comply, with all restrictions affecting the Mortgaged Premises and with all
laws, ordinances, acts, rules, regulations and orders of any legislative,
executive, administrative or judicial body, commission or officer, (whether
Federal, state or local) exercising any power of regulation or supervision over
Mortgagor, or any part of the Mortgaged Premises, whether the same be directed
to the erection, repair, manner of use or structural alteration of buildings or
otherwise. Mortgagor shall not initiate, join in, acquiesce in, or consent to
any change in any private restrictive covenant or other public or private
restriction, if such change materially limits or defines the uses which may be
made of the Mortgaged Premises or any part thereof, nor shall Mortgagor
initiate, join in, acquiesce in, or consent to any zoning change or zoning
matter affecting the Mortgaged Premises. If under applicable zoning provisions
the use of all or any portion of the Mortgaged Premises is or shall become a
nonconforming use, Mortgagor will not cause or permit such nonconforming use to
be discontinued or abandoned without the express written consent of Mortgagee.
Mortgagor shall not permit or suffer to occur any waste on or to the Mortgaged
Premises or to any portion thereof and shall not take any steps whatsoever to
convert the Mortgaged Premises, or any portion thereof, to a condominium or
cooperative form of management. Mortgagor will not install or permit to be
installed on the Mortgaged Premises any underground storage tank.

 

Section 2-8. Escrows. Mortgagor shall pay to Mortgagee, together with and in
addition to the monthly payments of principal and interest provided for in the
Note (which shall be by Automated Clearing House if provided for in the Note for
installment payments thereunder), an amount reasonably estimated by Mortgagee to
be sufficient to pay one twelfth (1/12) of the estimated annual real estate
taxes (including other charges against the Mortgaged Premises by governmental or
quasi-governmental bodies but excluding special assessments which are to be paid
as the same become due and payable) and one-twelfth (1/12) of the annual
premiums on insurance required in Section 2-4 hereof to be held by Mortgagee and
used to pay said taxes and insurance premiums when same shall fall due; provided
that upon the occurrence of an Event of Default that continues beyond applicable
notice and cure period, Mortgagee may apply such funds as Mortgagee shall deem
appropriate. If at the time that payments are to be made, the funds set aside
for payment of either taxes or insurance premiums are insufficient, Mortgagor
shall upon demand pay such additional sums as Mortgagee shall determine to be
necessary to cover the required payment. Mortgagee need not segregate such
funds. No interest shall be payable to Mortgagor upon any such payments.

 

Notwithstanding the foregoing, Mortgagee waives the collection of escrow
deposits for insurance and real estate taxes for so long as all of the following
conditions are complied with:

 

(a)       A Credit Tenant (as determined by Mortgagee from time to time in its
sole but reasonable discretion) is paying taxes and insurance directly;

 

(b)       no Event of Default (as defined in Section 4-1) has occurred and is
continuing beyond any applicable notice and cure period;

 

(b)       the ownership and management of the Mortgaged Premises remain as
constituted as of the date hereof, subject to the rights of Mortgagor under the
penultimate paragraph of

 

Page 13 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

Section 1-4 above;

 

(c)       Mortgagee has received an ACORD 28 Evidence of Commercial Property
Insurance (2003 form) or an ACORD 27 Evidence of Property Insurance (3/93 form)
and an ACORD 25 Certificate of Liability Insurance (covering all types of
insurance required by Mortgagee) before the expiration date of insurance
policies then in force;

 

(e)       Mortgagee receives satisfactory evidence of payment of insurance
premiums before the expiration date of the policies then in force; and

 

(f)        Mortgagee receives satisfactory evidence of payment of real estate
taxes before the same are delinquent.

 

Section 2-9. Environmental Matters.

 

(a)       Definitions. As used herein, the following terms will have the meaning
set forth below:

 

(i)        Environmental Law means and includes any federal, state or local law,
statute, regulation or ordinance pertaining to health, industrial hygiene or the
environmental or ecological conditions on, under or about the Mortgaged
Premises, including without limitation each of the following (and their
respective successor provisions): the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. sections 9601 et
seq.; the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
sections 6901 et seq.; the Toxic Substance Control Act, as amended, 15 U.S.C.
sections 2601 et seq.; the Clean Air Act, as amended; 42 U.S.C. sections 1857 et
seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C.
sections 1251 et seq.; the Federal Hazardous Materials Transportation Act, 49
U.S.C. sections 5101 et seq.; and the rules, regulations and ordinances of the
U.S. Environmental Protection Agency and of all other agencies, boards,
commissions and other governmental bodies and officers having jurisdiction over
the Mortgaged Premises or the use or operation of the Mortgaged Premises.

 

(ii)       Hazardous Substance means and includes: (A) those substances included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” “pollutants,” “hazardous waste,” or “solid waste” in any
Environmental Law; (B) those substances listed in the U.S. Department of
Transportation Table or amendments thereto (49 C.F.R. 172.101) or by the U.S.
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 C.F.R. Part 302 and any amendments thereto); (C) those other
substances, materials and wastes which are or become regulated under any
applicable federal, state or local law, regulation or ordinance or by any
federal, state or local governmental agency, board, commission or other
governmental body, or which are or become classified as hazardous or toxic by
any such law, regulation or ordinance; and (D) any material, waste or substance
which is any of

 

Page 14 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

the following: (1) asbestos; (2) polychlorinated biphenyl; (3) designated or
listed as a “hazardous substance” pursuant to sections 307 or 311 of the Clean
Water Act (33 U.S.C. sections 1251 et seq.); (4) explosive; (5) radioactive; (6)
a petroleum product; (7) infectious waste; or (8) mold or mycotoxins. The term
“Permitted Hazardous Substance” means commercially sold products otherwise
within the definition of the term “Hazardous Substance,” but (a) that are used
or disposed of by Mortgagor or used or sold by tenants of the Mortgaged Premises
in the ordinary course of their respective businesses, (b) the presence of which
product is not prohibited by applicable Environmental Law, and (c) the use and
disposal of which are in all respects in accordance with applicable
Environmental Law.

 

(iii)      Enforcement or Remedial Action means any action taken by any person
or entity in an attempt or asserted attempt to enforce, to achieve compliance
with, or to collect or impose assessments, penalties, fines, or other sanctions
provided by, any Environmental Law.

 

(iv)      Environmental Liability means and includes any claim, demand,
obligation, cause of action, accusation, allegation, order, violation, damage
(including consequential damage), injury, judgment, assessment, penalty, fine,
cost of Enforcement or Remedial Action, or any other cost or expense whatsoever,
including actual, reasonable attorneys’ fees and disbursements, resulting from
or arising out of the violation or alleged violation of any Environmental Law,
any Enforcement or Remedial Action, or any alleged exposure of any person or
property to any Hazardous Substance.

 

(v)       Release means any release, spill, discharge, leak, disposal or
emission.

 

(b)       Representations, Warranties and Covenants. Mortgagor represents,
warrants, covenants and agrees as follows:

 

(i)        Except as may be disclosed in the Phase I (as hereinafter defined),
neither Mortgagor nor the Mortgaged Premises or, to Mortgagor’s knowledge, any
occupant thereof is in violation of any Environmental Law. Mortgagor has not
received notice from any governmental authority regarding any existing, pending
or threatened investigation or inquiry pertaining to any Environmental Law.
Mortgagor shall not cause or permit the Mortgaged Premises to be in violation
of, or do anything which would subject the Mortgaged Premises to any remedial
obligations under, any Environmental Law, and shall promptly notify Mortgagee in
writing of any existing, pending or threatened investigation or inquiry by any
governmental authority in connection with any Environmental Law. In addition,
Mortgagor shall provide Mortgagee with copies of any and all material written
communications with any governmental authority in connection with any
Environmental Law, concurrently with Mortgagor’s giving or receiving of same. As
used herein, the “Phase I” means that certain Phase I Environmental

 

Page 15 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

Site Assessment dated March 17, 2009 regarding the Mortgaged Premises that was
prepared by IVI Due Diligence Services, Inc., which has been delivered to
Beneficiary.

 

(ii)       To Mortgagor’s knowledge, and except as may be disclosed in the Phase
I, there are no underground storage tanks, radon, asbestos materials,
polychlorinated biphenyls or urea formaldehyde insulation present at or
installed in the Mortgaged Premises. Mortgagor covenants and agrees that if any
such materials are found to be present at the Mortgaged Premises, Mortgagor
shall remove or remediate the same promptly upon discovery at its sole cost and
expense and in accordance with Environmental Law.

 

(iii)      Mortgagor has completed the Phase I to determine that there has been
no Release of any Hazardous Substance at, upon, under or within the Mortgaged
Premises. The use which Mortgagor or, to Mortgagor’s knowledge, any other
occupant of the Mortgaged Premises makes or intends to make of the Mortgaged
Premises is not expected to result in a Release of any Hazardous Substance on or
to the Mortgaged Premises. During the term of this Mortgage, if Mortgagor has
reason to believe that a Release of Hazardous Substance has occurred on the
Mortgaged Premises, Mortgagor shall take all steps necessary to determine
whether there has been a Release of any Hazardous Substance on or to the
Mortgaged Premises and if Mortgagor finds a Release has occurred, Mortgagor
shall remove or remediate the same promptly upon discovery at its sole cost and
expense.

 

(iv)      Based on the Phase I and to the knowledge of Mortgagor, the Mortgaged
Premises, has never been used by the present or to Grantor’s knowledge by
previous owners and/or operators and it will not be used in the future to
refine, produce, store, handle, transfer, process, transport, generate,
manufacture, heat, treat, recycle or dispose of Hazardous Substances(other than
a Permitted Hazardous Substance).

 

(v)       Mortgagor has not received any notice of violation, request for
information, summons, citation, directive or other communication, written or
oral, from any New Mexico department of environmental protection (howsoever
designated) or the United States Environmental Protection Agency concerning any
intentional or unintentional act or omission on Mortgagor’s or any occupant’s
part resulting in the Release of Hazardous Substances from the Mortgaged
Premises into the waters or onto the lands within the jurisdiction of the State
of New Mexico or from the Mortgaged Premises into the waters outside the
jurisdiction of the State of New Mexico resulting in damage to the lands,
waters, fish, shellfish, wildlife, biota, air or other resources owned, managed,
held in trust or otherwise controlled by or within the jurisdiction of the State
of New Mexico.

 

(vi)      Except as may be disclosed in the Phase I, the Mortgaged Premises: (a)
is being and has been operated in compliance with all

 

Page 16 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

Environmental Laws, and all permits required thereunder have been obtained and
complied with in all respects; and (b) does not have any Hazardous Substances
present (other than a Permitted Hazardous Substance).

 

(vii)     Mortgagor will and will cause its tenants to operate the Mortgaged
Premises in compliance with all Environmental Laws and will not place or permit
to be placed any Hazardous Substances (other than a Permitted Hazardous
Substance) on the Mortgaged Premises.

 

(viii)     No lien has been attached to or, to Mortgagor’s knowledge, threatened
to be imposed upon any revenue from the Mortgaged Premises, and to Mortgagor’s
knowledge, there is no basis for the imposition of any such lien based on any
governmental action under Environmental Laws.  Neither Mortgagor nor, to
Grantor’s knowledge, any other party has been or is expected to be involved in
operations at the Mortgaged Premises which could lead to the imposition of
Environmental Liability on Mortgagor, or on any subsequent owner of the
Mortgaged Premises, or the creation of an environmental lien on the Mortgaged
Premises.  In the event that any such lien is filed, Mortgagor shall, within
forty-five (45) days from the date that Mortgagor is given notice of such lien
(or within such shorter period of time as is appropriate in the event that the
State of New Mexico or the United States has commenced steps to have the
Mortgaged Premises sold), either: (A) pay the claim and remove the lien from the
Mortgaged Premises; or (B) furnish a cash deposit, bond or other security
satisfactory in form and substance to Mortgagee in an amount sufficient to
discharge the claim out of which the lien arises.

 

(ix)      In the event that Mortgagor shall cause or permit to exist a Release
of Hazardous Substances into the waters or onto the lands within the
jurisdiction of the State of New Mexico, or into the waters outside the
jurisdiction of the State of New Mexico resulting in damage to the lands,
waters, fish, shellfish, wildlife, biota, air or other resources owned, managed,
held in trust or otherwise controlled by or within the jurisdiction of the State
of New Mexico, without having obtained a permit issued by the appropriate
governmental authorities, Mortgagor shall promptly clean up such Release in
accordance with the provisions of all Environmental Laws.

 

(c)       Right to Inspect and Cure. Mortgagee shall have the right to conduct
or have conducted by its agents or contractors such environmental inspections,
audits and tests as Mortgagee shall deem necessary or advisable from time to
time at the sole cost and expense of Mortgagor; provided, however, that
Mortgagor shall not be obligated to bear the expense of such environmental
inspections, audits and tests so long as (i) no Event of Default has occurred
and is continuing beyond any applicable notice and cure period, and (ii)
Mortgagee has no cause to believe in its sole judgment that there has been a
Release or threatened Release of Hazardous Substances at the Mortgaged Premises
or that Mortgagor or the Mortgaged Premises is in violation of any Environmental
Law. The cost of such inspections, audits and tests, if chargeable

 

Page 17 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

to Mortgagor as aforesaid, shall be added to the indebtedness secured hereby and
shall be secured by this Mortgage. Mortgagor shall, and shall cause each tenant
of the Mortgaged Premises to, cooperate with such inspection efforts; such
cooperation shall include, without limitation, supplying all information
requested concerning the operations conducted and Hazardous Substances located
at the Mortgaged Premises. In the event that Mortgagor fails to comply with any
Environmental Law, Mortgagee may, in addition to any of its other remedies under
this Mortgage, cause the Mortgaged Premises to be in compliance with such laws
and the cost of such compliance shall be added to the sums secured by this
Mortgage in accordance with the provisions of Article Five hereof.

 

(d)       Indemnification. Mortgagor shall protect, indemnify, defend, and hold
harmless Mortgagee and its directors, officers, employees, agents, successors
and assigns (collectively, the “Indemnified Parties”) from and against any and
all loss, injury, damage, cost, expense and liability (including without
limitation reasonable attorneys’ fees and costs) directly or indirectly arising
out of or attributable to (i) the installation, use, generation, manufacture,
production, storage, Release, threatened Release, discharge, disposal or
presence of a Hazardous Substance on, under or about the Mortgaged Premises, or
(ii) the presence of any underground storage tank on, under or about the
Mortgaged Premises, or (iii) any Environmental Liability; including without
limitation: (A) all consequential damages; (B) the costs of any required or
necessary repair, cleanup or detoxification of the Mortgaged Premises; and (C)
the preparation and implementation of any closure, remedial or other required
plans. The foregoing agreement to indemnify, defend and hold harmless Mortgagee
expressly includes, but is not limited to, any losses, liabilities, damages,
injuries, costs, expenses and claims suffered or incurred by Mortgagee upon or
subsequent to Mortgagee becoming owner of the Mortgaged Premises through
foreclosure, acceptance of a deed in lieu of foreclosure, or otherwise,
excepting only such losses, liabilities, damages, injuries, costs, expenses and
claims which are caused by or arise out of actions taken by Mortgagee, or by
those contracting with Mortgagee, subsequent to Mortgagee taking possession or
becoming owner of the Mortgaged Premises. The indemnity evidenced hereby shall
survive the satisfaction, release or extinguishment of the lien of this
Mortgage, including without limitation any extinguishment of the lien of this
Mortgage by foreclosure or deed in lieu thereof. Notwithstanding anything to the
contrary in the foregoing, Mortgagor will not be obligated to indemnify the
Indemnified Parties with respect to: (y) any losses arising solely from a state
of facts that first came into existence after Mortgagee or its successors and
assigns acquired title to the Mortgaged Premises through foreclosure or a deed
in lieu thereof; or (z) to the extent caused by any act, omission, willful
misconduct or gross negligence of any of the Indemnified Parties.

 

(e)       Remediation. If any investigation, site monitoring, containment,
cleanup, removal, restoration or other remedial work of any kind or nature (the
“Remedial Work”) is reasonably desirable (in the case of an operation and
maintenance program or similar monitoring or preventative programs) or
necessary, both as determined by an independent environmental consultant
selected by Mortgagee under any applicable federal, state or local law,
regulation or ordinance, or under any judicial or administrative order or
judgment, or by any governmental person, board, commission or agency, because of
or in connection with the current or future presence, suspected presence,
release or suspected release of a Hazardous Substance into the air, soil,
groundwater, or surface water at, on, about, under or within the Mortgaged
Premises or any

 

Page 18 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

portion thereof, Mortgagor shall within thirty (30) days after written demand by
Mortgagee for the performance (or within such shorter time as may be required
under applicable law, regulation, ordinance, order or agreement), commence and
thereafter diligently prosecute to completion all such Remedial Work to the
extent required by law. All Remedial Work shall be performed by contractors
approved in advance by Mortgagee (which approval in each case shall not be
unreasonably withheld or delayed) and under the supervision of a consulting
engineer approved in advance by Mortgagee. All costs and expenses of such
Remedial Work (including without limitation the reasonable fees and expenses of
Mortgagee’s counsel) incurred in connection with monitoring or review of the
Remedial Work shall be paid by Mortgagor. If Mortgagor shall fail or neglect to
timely commence or cause to be commenced, or shall fail to diligently prosecute
to completion, such Remedial Work, Mortgagee may (but shall not be required to)
cause such Remedial Work to be performed; and all costs and expenses thereof, or
incurred in connection therewith (including, without limitation, the reasonable
fees and expenses of Mortgagee’s counsel), shall be paid by Mortgagor to
Mortgagee forthwith after demand and shall be a part of the indebtedness secured
hereby.

 

(f)        Survival. All warranties and representations above shall be deemed to
be continuing and shall remain true and correct in all material respects until
all of the indebtedness secured hereby has been paid in full and any limitations
period expires. Mortgagor’s covenants above shall survive any exercise of any
remedy by Mortgagee hereunder or under any other instrument or document now or
hereafter evidencing or securing the said indebtedness, including foreclosure of
this Mortgage (or deed in lieu thereof), even if, as a part of such foreclosure
or deed in lieu of foreclosure, the said indebtedness is satisfied in full
and/or this Mortgage shall have been released.

 

 

ARTICLE THREE

 

 

DAMAGE, DESTRUCTION AND CONDEMNATION

 

Section 3-1. Application of Insurance Proceeds. Mortgagor shall cause all
proceeds of insurance maintained pursuant to Subsections (a)(i) and (iii) of
Section 2-4 hereof shall be paid to Mortgagee and to be applied first to the
payment of all costs and expenses incurred by Mortgagee in obtaining such
proceeds and, second, at the option of Mortgagee, either: (a) to the reduction
of the indebtedness hereby secured (without any otherwise applicable prepayment
premium); or (b) to the restoration or repair of the Mortgaged Premises, without
affecting the lien of this Mortgage or the obligations of Mortgagor hereunder.
Mortgagor shall not compromise or settle any loss claims on said policies
without the written consent of Mortgagee. Any such application to the reduction
of the indebtedness hereby secured shall not reduce or postpone the monthly
payments otherwise required pursuant to the Note. No interest shall be payable
to Mortgagor on the insurance proceeds while held by Mortgagee.

 

Section 3-2. Application of Condemnation Award. Should any of the Mortgaged
Premises be taken by exercise of the power of eminent domain, any award or
consideration for the property so taken shall be paid over to Mortgagee and
shall be applied first to the payment of all costs and expenses incurred by
Mortgagee in obtaining such award or consideration and,

 

Page 19 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

second, at the option of Mortgagee, either: (a) to the reduction of the
indebtedness hereby secured (without any otherwise applicable prepayment
premium); or (b) to the restoration or repair of the Mortgaged Premises, without
affecting the lien of this Mortgage or the obligations of Mortgagor hereunder.
Mortgagee is authorized at its option to compromise and settle all awards or
consideration for the property so taken. Any such awards, if applied to the
reduction of indebtedness, shall not reduce or postpone the monthly payments
otherwise required pursuant to the Note. No interest shall be payable to
Mortgagor on any award while held by Mortgagee.

 

Section 3-3. Mortgagee to Make Proceeds Available. Notwithstanding the
provisions of Sections 3-1 and 3-2 above, in the event of insured damage to the
Mortgaged Premises or in the event of a taking by eminent domain of only a
portion of the Mortgaged Premises, and provided that: (a) the portion remaining
can with restoration or repair continue to be operated for the purposes utilized
immediately prior to such damage or taking, (b) the appraised value of the
Mortgaged Premises after such restoration or repair shall not have been reduced
from the appraised value as of the date hereof, and (c) no Event of Default has
occurred and is continuing beyond any applicable notice and cure period, and (d)
the leases require Mortgagor to restore or repair the Mortgaged Premises and the
leases remain in full force and effect and the tenants thereunder certify to
Mortgagee their intention to remain in possession of the leased premises without
any reduction in rental payments (other than temporary abatements during the
period of restoration and repair); Mortgagee agrees to make the insurance
proceeds or condemnation awards available for such restoration and repair,
except for proceeds payable pursuant to Section 2-4(a)(iii). Mortgagee may, at
its option, hold such proceeds or awards in escrow (subject to the following
paragraph) until the required restoration and repair has been satisfactorily
completed. No interest shall be payable to Mortgagor with respect to any such
escrow.

 

In the event insurance proceeds or condemnation awards are made available for
restoration in accordance with the foregoing, such proceeds shall be made
available, from time to time, upon Mortgagee being furnished with such
information, documents, instruments and certificates as Mortgagee may require,
including, but not limited to, satisfactory evidence of the estimated cost of
completion of the repair or restoration of the Mortgaged Premises, such
architect’s certificates, waivers of lien, contractor’s sworn statements and
other evidence of cost and of payments, including, at the option of Mortgagee,
insurance against mechanics’ liens and/or a performance bond or bonds in form
satisfactory to Mortgagee, with premium fully prepaid, under the terms of which
Mortgagee shall be either the sole or dual obligee, and which shall be written
with such surety company or companies as may be satisfactory to Mortgagee, and
all plans and specifications for such rebuilding or restoration which shall be
subject to approval by Mortgagee. No payment made prior to the final completion
of the work shall exceed ninety percent (90%) of the value of the work
performed, from time to time, and at all times the undisbursed balance of said
proceeds, plus additional funds deposited by Mortgagor remaining in the hands of
Mortgagee shall be at least sufficient to pay for the cost of completion of the
work free and clear of liens.

 

Notwithstanding anything to the contrary set forth herein, provided Mortgagor is
in compliance with the other conditions hereof, Mortgagor shall be entitled to
compromise, settle, hold and administer insurance proceeds or condemnation
awards of $250,000.00 or less with respect to the Mortgaged Premises.

 

Page 20 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

 

Section 3-4.    Lease. To the extent the Lease requires use of insurance
proceeds or condemnation awards in a manner inconsistent with the foregoing, the
terms of the Lease shall control. Mortgagor’s interest in such proceeds or
awards, however, shall be subject to the terms of the foregoing Sections.

 

 

ARTICLE FOUR

 

 

DEFAULT PROVISIONS AND REMEDIES OF MORTGAGEE

 

Section 4-1. Events of Default. If any of the following events occurs, it is
hereby defined as and declared to be and to constitute an “Event of Default”:

 

(a)       failure by Mortgagor to pay when due (including any applicable grace
period) any amounts required to be paid hereunder or under the Note at the time
specified therein; or

 

(b)       an event as to which Mortgagee elects to accelerate the Loan as
provided for in Section 1-4 above (“Due on Sale or Encumbrance”) or failure by
Mortgagor to observe and perform the covenants, conditions and agreements set
forth in Section 2-4 above (“Insurance”); or

 

(c)       failure by the Mortgagor to observe and perform any covenant,
condition or agreement on its part to be observed or performed in this Mortgage
or the Note other than as referred to in (a) and (b) above, for a period of
thirty (30) days after written notice, specifying such failure and requesting
that it be remedied, given to Mortgagor by Mortgagee unless Mortgagee shall
agree in writing to an extension of such time prior to its expiration; or

 

(d)       if any representation or warranty made in writing by or on behalf of
Mortgagor in this Mortgage or the other Loan Documents, any financial statement,
certificate, or report furnished in order to induce Mortgagee to make the loan
secured by this Mortgage, shall prove to have been false or incorrect in any
material respect, or materially misleading as of the time such representation or
warranty was made; or

 

 

(e)

if Mortgagor shall:

 

(i)        admit in writing its inability to pay its debts generally as they
become due; or

 

(ii)       file a petition in bankruptcy to be adjudicated a voluntary bankrupt
or file a similar petition under any insolvency act, or

 

 

(iii)

make an assignment for the benefit of its creditors, or

 

(iv)      consent to the appointment of a receiver of itself or of the whole or
any substantial part of its property; or

 

Page 21 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

 

(f)        if Mortgagor shall file a petition or answer seeking reorganization
or arrangement of Mortgagor under the Federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof;
or

 

(g)       if Mortgagor shall, on a petition in bankruptcy filed against it, be
adjudicated a bankrupt or if a court of competent jurisdiction shall enter an
order or decree appointing without the consent of Mortgagor a receiver or
trustee of Mortgagor or of the whole or substantially all of its property, or
approving a petition filed against it seeking reorganization or arrangement of
Mortgagor under the Federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state thereof, and such
adjudication, order or decree shall not be vacated or set aside or stayed within
ninety (90) days from the date of the entry thereof; or

 

(h)       if any Borrower (as defined in the Note) who is a natural person dies
or any Borrower that is an entity dissolves or otherwise ceases to exist; or

 

(i)        if a guarantor of any of the obligations secured by this Mortgage
shall repudiate such guarantor’s obligations or if any such individual guarantor
shall die, or any such entity guarantor shall dissolve or otherwise cease to
exist, unless within sixty (60) days after such death, or prior to such
dissolution or cessation, a substitute guarantor satisfactory to Mortgagee shall
become liable to Mortgagee by executing a guaranty agreement satisfactory to
Mortgagee; or

 

(j)        if an event of default has occurred under any of the Loan Documents
and the period for cure thereof, if any, has elapsed without cure.

 

(k)       if a default occurs and continues beyond any applicable grace or cure
period in the payment or performance of the Affiliate Notes (as defined in the
Note) or any of the agreements securing the Affiliate Notes.

 

Section 4-2. Acceleration. Upon the occurrence of an Event of Default that is
not cured within any applicable notice and cure period, Mortgagee may declare
the principal of and the accrued interest of the Note, and including all sums
advanced hereunder with interest, to be forthwith due and payable, and thereupon
the Note, including both principal and all interest accrued thereon, and
including all sums advanced hereunder and interest thereon, shall be and become
immediately due and payable without presentment, demand or further notice of any
kind.

 

Section 4-3. Remedies of Mortgagee. Upon the occurrence and continuance of an
Event of Default beyond any applicable cure period, or in case the principal of
the Note shall have become due and payable, whether by lapse of time or by
acceleration, then and in every such case Mortgagee may proceed to protect and
enforce its right by a suit or suits in equity or at law, either for the
specific performance of any covenant or agreement contained herein or in the
Assignment, or the Note, or in aid of the execution of any power herein or
therein granted, or for the foreclosure of this Mortgage, or for the enforcement
of any other appropriate legal or equitable remedy.

 

Page 22 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

 

In case of any sale of the Mortgaged Premises pursuant to any judgment or decree
of any court or otherwise in connection with the enforcement of any of the terms
of this Mortgage, Mortgagee, its successors or assigns, may become the
purchaser, and for the purpose of making settlement for or payment of the
purchase price, shall be entitled to turn in and use the Note and any claims for
interest matured and unpaid thereon, together with additions to the mortgage
debt, if any, in order that such sums may be credited as paid on the purchase
price.

 

Each and every power or remedy herein specifically given shall be in addition to
every other power or remedy, existing or implied, given now or hereafter
existing at law or in equity, and each and every power and remedy herein
specifically given or otherwise so existing may be exercised from time to time
and as often and in such order as may be deemed expedient by Mortgagee, and the
exercise or the beginning of the exercise of one power or remedy shall not be
deemed a waiver of the right to exercise at the same time or thereafter any
other power or remedy. No delay or omission of Mortgagee in the exercise of any
right or power accruing hereunder shall impair any such right or power or be
construed to be a waiver of any default or acquiescence therein.

 

Section 4-4. Appointment of Receiver or Fiscal Agent. After the happening of any
Event of Default and during its continuance beyond any applicable notice and
cure period or upon the commencement of any proceedings to foreclose this
Mortgage or to enforce the specific performance hereof or in aid thereof or upon
the commencement of any other judicial proceeding to enforce any right of
Mortgagee, Mortgagee shall be entitled, as a matter of right, if it shall so
elect, without the giving of notice to any other party and without regard to the
adequacy or inadequacy of any security for the mortgage indebtedness, forthwith
either before or after declaring the unpaid principal of the Note to be due and
payable, to the appointment of a receiver or receivers or a fiscal agent or
fiscal agents.

 

Section 4-5. Proceeds of Sale. In any suit to foreclose the lien of this
Mortgage there shall be allowed and included in the decree for sale, to be paid
out of the rents or the proceeds of such sale:

 

(a)       all principal and interest remaining unpaid on the Note and secured
hereby with interest at twelve percent (12%) per annum or, if less, the highest
legal rate permitted under applicable law from the date due until paid;

 

(b)       all late charges, if any, and all other items advanced or paid by
Mortgagee pursuant to this Mortgage, with interest at twelve percent (12%) per
annum or, if less, the highest legal rate permitted under applicable law from
the date of advancement until paid; and

 

(c)       all court costs, attorney’s fees, appraiser’s fees, environmental
audits, expenditures for documentary and expert evidence, stenographer’s
charges, publication costs, and costs (which may be estimated as to items to be
expended after entry of the decree) of procuring all abstracts of title, title
searches and examinations, title guarantee policies, Torrens certificates and
similar data with respect to title which Mortgagee may deem necessary. All such
expenses shall become additional indebtedness secured hereby and immediately due
and payable,

 

Page 23 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

with interest at twelve percent (12%) per annum or, if less, the highest legal
rate permitted under applicable law, when paid or incurred by Mortgagee in
connection with any proceeding, including probate and bankruptcy proceedings, to
which Mortgagee shall be a party, either as plaintiff, claimant or defendant, by
reason of this Mortgage or any indebtedness hereby secured or in connection with
preparations for the commencement of any suit for the foreclosure hereof after
accrual of such right to foreclose, whether or not actually commenced.

 

The proceeds of any foreclosure sale shall be distributed and applied to the
items described in (a), (b) and (c) of this Section, inversely to the order of
their listing, and any surplus of proceeds of such sale shall be paid to
Mortgagor.

 

Section 4-6. Waiver of Events of Default; Forbearance. Mortgagee may in its
discretion waive any Event of Default hereunder and its consequences and rescind
any declaration of acceleration of principal. No forbearance by Mortgagee in the
exercise of any right or remedy hereunder shall affect the ability of Mortgagee
to thereafter exercise any such right or remedy.

 

Section 4-7. Waiver of Extension, Marshalling; Other. Mortgagor hereby waives to
the full extent lawfully allowed the benefit of any appraisement, homestead,
moratorium, stay and extension laws now or hereafter in force. Mortgagor hereby
further waives any rights available with respect to marshalling of assets so as
to require the separate sales of any portion of the Mortgaged Premises, or as to
require Mortgagee to exhaust its remedies against a specific portion of the
Mortgaged Premises before proceeding against any other, and does hereby
expressly consent to and authorize the sale of the Mortgaged Premises as a
single unit or parcel. To the maximum extent permitted by law, the Mortgagor
irrevocably and unconditionally WAIVES and RELEASES any present or future rights
(a) of reinstatement or redemption, (b) that may exempt the Mortgaged Premises
from any civil process, (c) to appraisal or valuation of the Mortgaged Premises,
(d) to extension of time for payment, (e) that may subject Mortgagee’s exercise
of its remedies to the administration of any decedent’s estate or to any
partition or liquidation action, (f) to any homestead and exemption rights
provided by the Constitution and laws of the United States and of New Mexico,
(g) to notice of acceleration or notice of intent to accelerate (other than as
expressly stated herein), and (h) that in any way would delay or defeat the
right of the Mortgagee to cause the sale of the Mortgaged Premises for the
purpose of satisfying the obligations secured hereby. The Mortgagor agrees that
the price paid at a lawful foreclosure sale, whether by the Mortgagee or by a
third party, and whether paid through cancellation of all or a portion of the
Note or in cash, shall conclusively establish the value of the Mortgaged
Premises.

 

Section 4-8. Redemption. If this Mortgage is judicially foreclosed, the
redemption period after the judicial sale shall be one (1) month in lieu of nine
(9) months.

 

 

Page 24 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

ARTICLE FIVE

 

 

THE MORTGAGEE

 

 

Section 5-1. Right of Mortgagee to Pay Taxes and Other Charges. In case any tax,
assessment or governmental or other charge upon any part of the Mortgaged
Premises or any insurance premium with respect thereto is not paid, to the
extent, if any, that the same is legally payable, Mortgagee may pay such tax,
assessment, governmental charge or premium, without prejudice, however, to any
rights of Mortgagee hereunder arising in consequence of such failure; and any
amount at any time so paid under this Section, with interest thereon from the
date of payment at a rate equal to twelve percent (12%) per annum or, if less,
the highest legal rate permitted under applicable law, until paid, shall be
repaid to Mortgagee upon demand and shall become so much additional indebtedness
secured by this Mortgage, and the same shall be given a preference in payment
over principal of or interest on the Note, but Mortgagee shall be under no
obligation to make any such payment.

 

Section 5-2. Reimbursement of Mortgagee. If any action or proceeding be
commenced (except an action to foreclose this Mortgage), to which action or
proceeding Mortgagee is made a party, or in which it becomes necessary, in
Mortgagee’s reasonable opinion, to defend or uphold the lien of this Mortgage,
or to protect the Mortgaged Premises or any part thereof, all reasonable sums
paid by Mortgagee to establish or defend the rights and lien of this Mortgage or
to protect the Mortgaged Premises or any part thereof (including reasonable
attorneys’ fees, and costs and allowances) and whether suit be brought or not,
shall be paid, upon demand, to Mortgagee by Mortgagor, together with interest at
a rate equal to twelve percent (12%) per annum or, if less, the highest legal
rate permitted under applicable law, until paid. Any such sum or sums and the
interest thereon shall be secured hereby in priority to the indebtedness
evidenced by the Note.

 

Section 5-3. Release of Mortgaged Premises. Mortgagee shall have the right at
any time, and from time to time, at its discretion to release from the lien of
this Mortgage all or any part of the Mortgaged Premises without in any way
prejudicing its rights with respect to all of the Mortgaged Premises not so
released.

 

 

ARTICLE SIX

 

 

SECURITY AGREEMENT

 

Section 6-1. Security Agreement and Financing Statement Under Uniform Commercial
Code. Mortgagor (being a debtor as that term is used in the Uniform Commercial
Code of the State of New Mexico as in effect from time to time (herein called
the “Code”) as security for payment of the Note, hereby grants a security
interest in any part of the Mortgaged Premises other than real estate (all for
the purposes of this Article called “Collateral”), including any proceeds
generated therefrom (although such coverage shall not be interpreted to mean
that Mortgagee consents to the sale of any of the Collateral), to Mortgagee
(being the secured party as that term is used in the Code) and hereby authorizes
Mortgagee to file financing statements

 

Page 25 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

covering the Collateral. This Mortgage constitutes a security agreement and a
financing statement, including a fixture financing statement, under the Code.
All of the terms, provisions, conditions and agreements contained in this
Mortgage pertain and apply to the Collateral as fully and to the same extent as
to any other property comprising the Mortgaged Premises; and the following
provisions of this Article shall not limit the generality or applicability of
any other provision of this Mortgage but shall be in addition thereto.

 

Section 6-2.    Defined Terms. The terms and provisions contained in this
Article shall, unless the context otherwise requires, have the meanings and be
construed as provided in the Code.

 

Section 6-3. Mortgagor’s Representations and Warranties. Mortgagor represents
that:

 

(a)       It has rights in, or the power to transfer, the Collateral, and the
Collateral is subject to no liens, charges or encumbrances other than the lien
hereof.

 

(b)       As of the date of this Mortgage, no other party has a perfected
interest in any of the Collateral.

 

(c)      It is an organization, being a limited liability company organized
under the laws of the State of Delaware.

 

(d)       Its chief executive office or principal residence is located at 2555
E. Camelback Road, Suite 400, Phoenix, AZ 85016.

 

 

(e)

Mortgagor’s organizational number is: 4668958.

 

Section 6-4. Mortgagor’s Obligations. Mortgagor agrees that until its
obligations hereunder are paid in full:

 

(a)       It shall not change its legal name, its type of organization or its
state of organization, and shall not merge or consolidate with any other person
or entity without at least thirty (30) days prior written notice to Mortgagee.

 

(b)       It shall not pledge, mortgage or create, or suffer to exist a security
interest in the Collateral in favor of any person other than Mortgagee.

 

(c)       It shall keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon.

 

(d)       It shall use the Collateral solely for business purposes, being
installed upon the Mortgaged Premises for Mortgagor’s own use or as the
equipment and furnishings furnished by Mortgagor, as landlord, to tenants of the
Mortgaged Premises.

 

(e)       It shall keep the Collateral at the Land and shall not remove, sell,
assign or transfer it therefrom, nor allow a third party to do so, without the
prior written consent of

 

Page 26 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

Mortgagee, which may be withheld in Mortgagee’s sole and absolute discretion,
unless disposed of in the ordinary course of business and replaced with items of
comparable utility and/or quality and value free and clear of all liens or title
retention devices except purchase money security interests. The Collateral may
be affixed to such real estate but will not be affixed to any other real estate.

 

(f)        It will, on its own initiative, or as Mortgagee may from time to time
reasonably request, and at its own cost and expense, take all steps necessary
and appropriate to establish and maintain Mortgagee’s perfected security
interest in the Collateral subject to no adverse liens or encumbrances,
including, but not limited to, furnishing to Mortgagee additional information,
delivering possession of the Collateral to Mortgagee, executing and delivering
to Mortgagee financing statements and other documents in a form satisfactory to
Mortgagee, placing a legend that is acceptable to Mortgagee on all chattel paper
created by Mortgagor indicating that Mortgagee has a security interest in the
chattel paper and assisting Mortgagee in obtaining executed copies of any and
all documents required of third parties. Mortgagee is authorized to file a
financing statement with respect to the Collateral.

 

Section 6-5. Right of Inspection. At any and all reasonable times, Mortgagee and
its duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right to inspect the Collateral fully to ensure
compliance with this Mortgage.

 

 

Section 6-6.

Remedies.

 

(a)       If an Event of Default has occurred and is continuing beyond any
applicable notice and cure period hereunder and at any time thereafter (such
default not having previously been cured), Mortgagee at its option may declare
the indebtedness hereby secured immediately due and payable, and thereupon
Mortgagee shall have the remedies of a secured party under the Code, including
without limitation, the right to take immediate and exclusive possession of the
Collateral, or any part thereof, and for that purpose may, so far as Mortgagor
can give authority therefor, with or without judicial process, enter (if this
can be done without breach of the peace) upon any place where the Collateral or
any part thereof may be situated and remove the same therefrom (provided that if
the Collateral is affixed to real estate, such removal shall be subject to the
condition stated in the Code); and Mortgagee shall be entitled to hold,
maintain, preserve and prepare the Collateral for sale, until disposed of, or
may propose to retain the Collateral subject to Mortgagor’s right of redemption
in satisfaction of Mortgagor’s obligations, as provided in the Code. Mortgagee,
without removal, may render the Collateral unusable and dispose of the
Collateral on the Mortgaged Premises. Mortgagee may require Mortgagor to
assemble the Collateral and make it available to Mortgagee for its possession at
a place to be designated by Mortgagee which is reasonably convenient to both
parties. Mortgagee will give Mortgagor at least ten (10) days notice of the time
and place of any public sale thereof or of the time after which any private sale
or any other intended disposition thereof is made. The requirements of
reasonable notice shall be met if such notice is mailed, by certified mail or
equivalent, postage prepaid, to the address of Mortgagor hereinabove set forth
and at least ten (10) days before the time of the sale or disposition. Mortgagee
may buy at any public sale and, if the Collateral is of a type customarily sold
in a recognized market or is of a type which is the subject of widely
distributed standard price quotations, Mortgagee may buy at private sale. Any
such sale may be

 

Page 27 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

held as part of and in conjunction with any foreclosure sale of the real estate
comprised within the Mortgaged Premises, the Collateral and real estate to be
sold as one lot if Mortgagee so elects. The net proceeds realized upon any such
disposition, after deduction for the expenses of retaking, holding, preparing
for sale, selling or the like and the reasonable attorneys’ fees and legal
expenses incurred by Mortgagee, shall be applied in satisfaction of the
indebtedness hereby secured. Mortgagee will account to Mortgagor for any surplus
realized on such disposition.

 

(b)       The remedies of Mortgagee hereunder are cumulative and the exercise of
any one or more of the remedies provided for herein or under the Code shall not
be construed as a waiver of any of the other remedies of Mortgagee, including
having the Collateral deemed part of the realty upon and foreclosure thereof so
long as any part of the indebtedness hereby secured remains unsatisfied.

 

Section 6-7. Fixture Filing. This Mortgage creates a security interest in goods
which are or are to become fixtures related to the real estate described in
Exhibit A, shall be effective as a fixture filing and is to be filed in the real
estate records.

 

 

ARTICLE SEVEN

 

 

MISCELLANEOUS

 

Section 7-1. Additions to Mortgaged Premises. In the event any additional
improvements, Equipment, or property not herein specifically identified shall be
or in the future become a part of the Mortgaged Premises by location or
installation on the Mortgaged Premises or otherwise, then this Mortgage shall
immediately attach to and constitute a lien or security interest against such
additional items without further act or deed of Mortgagor.

 

Section 7-2. Additional Notes. Mortgagor may also issue additional notes (the
“Additional Notes”) from time to time in order to evidence additional
indebtedness of Mortgagor to Mortgagee. The Additional Notes shall be equally
and proportionately secured by the lien of this Mortgage with the Note, without
preference, priority or distinction as to lien or otherwise, notwithstanding the
date of issuance thereof. From and after the issuance of any Additional Notes,
the term Note shall be deemed to include the Additional Notes in respect to all
matters of benefits and security under and in the enforcement of this Mortgage.

 

Section 7-3. No Waiver of Prepayment Premium. Upon the acceleration of the
maturity of the indebtedness as herein provided, a tender of payment of the
amount necessary to satisfy the entire indebtedness secured hereby made at any
time prior to foreclosure sale by Mortgagor, or by anyone on behalf of
Mortgagor, shall constitute an evasion of the prepayment terms of said Note and
be deemed to be a voluntary prepayment thereunder and any such payment to the
extent permitted by law, will therefore include the additional payment required
under the prepayment privilege, if any, contained in said Note or, if at that
time there be no prepayment privilege, then such payment will, to the extent
permitted by law, include an additional payment of twelve percent (12%) of the
then principal balance.

 

Page 28 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

Section 7-4. Supplements or Amendments. This Mortgage may not be supplemented or
amended except by written agreement between Mortgagee and Mortgagor.

 

Section 7-5. Successors and Assigns. All provisions hereof shall inure to and
bind the respective successors, and assigns of the parties hereto. The word
Mortgagor shall include all persons claiming under or through Mortgagor and all
persons liable for the payment of indebtedness or any part thereof, whether or
not such persons shall have executed the Note or this Mortgage. Wherever used,
the singular number shall include the plural, the plural the singular, and the
use of any gender shall be applicable to all genders.

 

Section 7-6. Notices. All notices, demands, consents or requests which are
either required or desired to be given or furnished hereunder (a “Notice”) shall
be in writing and shall be deemed to have been properly given if either
delivered personally or by overnight commercial courier or sent by United States
registered or certified mail, postage prepaid, return receipt requested, to the
address of the parties hereinabove set out. Such Notice shall be effective on
receipt or refusal if by personal delivery, the first business day after the
deposit of such Notice with an overnight courier service by the time deadline
for next business day delivery if by commercial courier and the earlier of
actual receipt or refusal (which shall include a failure to respond to
notification of delivery by the U.S. Postal Service) or three (3) business days
following mailing if sent by U.S. Postal Service mail. By Notice complying with
the foregoing, each party may from time to time change the address to be
subsequently applicable to it for the purpose of the foregoing.

 

Section 7-7. Severability. If any provision of this Mortgage shall be held or
deemed to be or shall, in fact, be illegal, inoperative or unenforceable, the
same shall not affect any other provision or render the same invalid,
inoperative, or unenforceable to any extent whatever.

 

Section 7-8. Choice of Law. This Mortgage shall be construed and enforced
according to and governed by the laws of New Mexico (excluding conflicts of laws
rules) and applicable federal law.

 

Section 7-9. Captions. All captions and headings in this Mortgage are included
for convenience or reference only and shall in no respect constitute a part of
the terms hereof nor describe, define or in any manner limit the scope of this
Mortgage, any interest granted hereby or any term or provision hereof.

 

Section 7-10. Counterparts. This Mortgage may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

Section 7-11. Further Assurances. Mortgagor will, from time to time, upon ten
(10) business days’ prior written request from Mortgagee, make, execute,
acknowledge and deliver to Mortgagee such supplemental mortgages, certificates
and other documents, as may be necessary for better assuring and confirming unto
Mortgagee any of the Mortgaged Premises, or for more particularly identifying
and describing the Mortgaged Premises, or to preserve or protect the priority of
the lien of this Mortgage, and generally do and perform such other acts and
things and

 

Page 29 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

execute and deliver such other instruments and documents as may reasonably be
deemed necessary or advisable by Mortgagee to carry out the intentions of this
Mortgage.

 

Section 7-12. Discrete Premises. Mortgagor shall not by act or omission permit
any building or other improvement on any premises not subject to the lien of
this Mortgage to rely on the Mortgaged Premises or any part thereof or any
interest therein to fulfill any municipal or governmental requirement, and
Mortgagor hereby assigns to Mortgagee any and all rights to give consent for all
or any portion of the Mortgaged Premises or any interest therein to be so used.
Similarly, no building or other improvement on the Mortgaged Premises shall rely
on any premises not subject to the lien of this Mortgage or any interest therein
to fulfill any governmental or municipal requirement. Mortgagor shall not by act
or omission impair the integrity of the Mortgaged Premises as a single zoning
lot separate and apart from all other premises. Any act or omission by Mortgagor
which would result in a violation of any of the provisions of this paragraph
shall be void.

 

Section 7-13. Certificates. Mortgagor and Mortgagee each will, from time to
time, upon ten (10) business days’ prior written request by the other party,
execute, acknowledge and deliver to the requesting party, a certificate signed
by an appropriate officer, stating that this Mortgage is unmodified and in full
force and effect (or, if there have been modifications, that this Mortgage is in
full force and effect as modified and setting forth such modifications) and
stating the principal amount secured hereby and the interest accrued to date on
such principal amount. Such estoppel certificate from Mortgagee shall also state
either that, to the actual knowledge of the signer of such certificate and based
on no independent investigation, no Event of Default or occurrence which with
the passage of time or the giving of notice would be or become an Event of
Default exists hereunder or, if any Event of Default or such occurrence shall
exist hereunder, specify such Event of Default or such occurrence of which
Mortgagee has actual knowledge. The estoppel certificate from Mortgagor shall
also state to the best knowledge of Mortgagor whether any offsets or defenses to
the indebtedness exist and if so shall identify them.

 

Section 7-14. Usury Savings. All agreements between Mortgagor and Mortgagee
(including, without limitation, those contained in this Mortgage and the Note)
are expressly limited so that in no event whatsoever shall the amount paid or
agreed to be paid to Mortgagee exceed the highest lawful rate of interest
permissible under the laws of the State of New Mexico. If, from any
circumstances whatsoever, fulfillment of any provision hereof or the Note or any
other documents securing the indebtedness at the time performance of such
provision shall be due, shall involve the payment of interest exceeding the
highest rate of interest permitted by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the highest lawful rate of interest permissible
under the laws of New Mexico; and if for any reason whatsoever Mortgagee shall
ever receive as interest an amount which would be deemed unlawful, such interest
shall be applied to the payment of the last maturing installment or installments
of the principal indebtedness secured hereby (whether or not then due and
payable) and not to the payment of interest.

 

Section 7-15. Regulation U. Mortgagor covenants and agrees that it shall
constitute an Event of Default hereunder if any of the proceeds of the loan for
which the Note is given will be used, or were used, as the case may be, for the
purpose (whether immediate, incidental or

 

Page 30 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

ultimate) of “purchasing” or “carrying” any “margin security” as such terms are
defined in Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR Part 221) or for the purpose of reducing or retiring any indebtedness
which was originally incurred for any such purpose.

Section 7-16. Waiver of Co-Tenancy Rights. Mortgagor, and each party comprising
Mortgagor, hereby waives all of their respective co-tenancy rights provided at
law or in equity for tenants in common between, among or against each other,
including, without limitation, any right to partition the Mortgaged Premises.

 

Section 7-17. ERISA. Mortgagor hereby represents, warrants and agrees that as of
the date hereof, none of the investors in or owners of the Mortgagor is an
employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974 as amended, a plan as defined in Section 4975(e)(1)
of the Internal Revenue Code of 1986 as amended, nor an entity the assets of
which are deemed to include plan assets pursuant to Department of Labor
regulation Section 2510.3-101 (the “Plan Asset Regulation”). Mortgagor further
represents, warrants and agrees that at all times during the term of the Note,
the Mortgagor shall satisfy an exception to the Plan Asset Regulation, such that
the assets of the Mortgagor shall not be deemed to include plan assets. If at
any time during the entire term of the Note any of the investors in or owners of
the Mortgagor shall include a plan or entity described in the first sentence of
this Section, Mortgagor shall as soon as reasonably possible following an
investment by such a plan or entity, provide Mortgagee with an opinion of
counsel reasonably satisfactory to Mortgagee indicating that the assets of the
Mortgagor are not deemed to include plan assets pursuant to the Plan Asset
Regulation. In lieu of such an opinion, the Mortgagee may in its sole discretion
accept such other assurances from the Mortgagor as are necessary to satisfy
Mortgagee in its sole discretion that the assets of the Mortgagor are not deemed
to include plan assets pursuant to the Plan Asset Regulation. Mortgagor
understands that the representations and warranties herein are a material
inducement to Mortgagee in the making of the loan evidenced by the Note, without
which Mortgagee would have been unwilling to proceed with the closing of the
loan.

 

Section 7-18. Certain Disclosures. Mortgagee (and its mortgage servicer and
their respective assigns) shall have the right to disclose in confidence such
financial information regarding Mortgagor, any guarantor or the Mortgaged
Premises as may be necessary (i) to complete any sale or attempted sale of the
Note or participations in the loan (or any transfer of the mortgage servicing
thereof) evidenced by the Note and the Loan Documents, (ii) to service the Note
or (iii) to furnish information concerning the payment status of the Note to the
holder or beneficial owner thereof, including, without limitation, all Loan
Documents, financial statements, projections, internal memoranda, audits,
reports, payment history, appraisals and any and all other information and
documentation in the Mortgagee’s files (and such servicer’s files) relating to
the Mortgagor, any guarantor and the Mortgaged Premises. This authorization
shall be irrevocable in favor of the Mortgagee (and its mortgage servicer and
their respective assigns).

 

Section 7-19. Integration. This agreement or instrument and the other Loan
Documents constitute the entire agreement of the parties with respect to the
transactions that form the subject matter thereof, and there are no other
agreements, express or implied, with respect to such transactions. Any and all
prior or contemporaneous commitments, term sheets, negotiations, agreements or
representations have been merged

 

Page 31 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

into this agreement or instrument and the other Loan Documents and are hereby
superseded.

 

Section 7-20. No Merger. It being the desire and intention of the parties hereto
that this Mortgage and the lien hereof do not merge in fee simple title to the
Mortgaged Premises, it is hereby understood and agreed that should the Mortgagee
acquire an additional or other interests in or to the Mortgaged Premises or the
ownership thereof, then, unless a contrary intent is manifested by the Mortgagee
as evidenced by an express statement to that effect in appropriate document duly
recorded, this Mortgage and the lien hereof shall not merge in the fee simple
title, toward the end that this Mortgage may be foreclosed as if owned by a
stranger to the fee simple title. Further, it is not the intention of the
parties that any obligation of Mortgagor to pay or to reimburse Mortgagee for
costs and expenses, including attorneys’ fees and costs, be merged in any
foreclosure judgment or the conclusion of any other enforcement action, and all
such obligations shall survive the entry of any foreclosure judgment or the
conclusion of any other enforcement action.

 

Section 7-21. Limitation of Indemnification.  To the extent, if at all, a court
of competent jurisdiction determines that Section 56-7-1 NMSA 1978 applies to
any indemnification provisions in this Mortgage, including certain types
of insurance coverage as set forth in Section 56-7-1 NMSA 1978, such provisions
shall not apply to or extend to liability, claims, damages, losses or expenses,
including attorney fees, arising out of bodily injury to persons or damage to
property caused by or resulting from, in whole or in part, the negligence, act
or omission of the indemnitee or additional insured, as the case may be, its
officers, employees or agents and shall further be limited, if required, by the
provisions of Section 56-7-1B NMSA 1978.

 

The referenced statute applies to “construction contracts”, but the term is so
broadly defined that the general practice is to include this type of language in
all agreements relating real estate.

 

THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY
HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS
AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS,
WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO
CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.

 

Mortgagor acknowledges receipt of a copy of this instrument at the time of the
execution thereof.

 

Page 32 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

As used herein, the term “knowledge’ means the conscious awareness of facts or
other information after inquiry reasonable for an institutional owner of
properties similar to the Mortgaged Premises.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGES FOLLOW]

 

Page 33 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage on the day and
year first above written.

 

 

MORTGAGOR:

 

 

 

 

Cole WM Albuquerque NM, LLC, a Delaware limited liability company

 

By: Cole REIT Advisors III, LLC, a Delaware limited liability company, its
Manager

 

By:

/s/ Todd J. Weiss

 

Todd J. Weiss, Vice President

 

 

 

STATE OF

Arizona)

 

 

COUNTY OF

Maricopa)

 

 

 

 

 

 

This instrument was acknowledged before me on June 18, 2009, by Todd J. Weiss,
as Vice President of Cole REIT Advisors III, LLC, a Delaware limited liability
company, which is the Manager of Cole WM Albuquerque NM, LLC, a Delaware limited
liability company.

 

 

 

 

 

 

 

/s/ Taryn M. Hernandez

(Seal)

 

Notary Public

 

 

 

My commission expires:

April 23, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO MORTGAGE]

 

Page 34 of 35

[MORTGAGE]

Loan No. 18856

 



 

--------------------------------------------------------------------------------

 

 

Exhibit “A”

 

 

Legal Description

 

 

 

(PARCEL 1)

 

Parcel 1-A of the Plat of Parcels 1-A, 1-B, 1-C, 4A and 5A of WYOMING MALL,
being a replat comprising a portion of Block “A”, Snow Heights Addition to the
City of Albuquerque, Bernalillo County, New Mexico, as the same is shown and
designated on the replat thereof, filed in the Office of the County Clerk of
Bernalillo County, New Mexico, on April 2, 2007, as Document No. 2007-049612, in
Plat Book 2007-C, page 80.

 

(PARCEL 2)

 

A non-exclusive easement for pedestrian and vehicular passage and ingress and
egress, as created in Declaration of Easements, Covenants and Restrictions
recorded in Book Misc. 284-A, page 494, as Document No. 1985-089923, as modified
by that certain Partial Release and Termination of Declaration of Easement
Covenants and Restrictions recorded in Book 96-18, page 9413, as Document No.
1996-076225, records Bernalillo County, New Mexico.

 

(PARCEL 3)

 

Non-exclusive easement for roadways, walkways, ingress and egress, parking of
motor vehicles, loading and unloading of commercial and other vehicles, and use
of facilities installed for the comfort an convenience of customers, invitees,
tenants and employees, as created in that certain Easements with Covenants and
Restriction Affecting Land, recorded in Book A-133, page 4237, as Document No.
2007-034300, records of Bernalillo County, New Mexico.

 

(PARCEL 4)

 

Appurtenant easements as set forth in Declaration of Covenants, Restrictions and
Easements recorded as Document No. 2009-034905, records of Bernalillo County,
New Mexico.

 

 

Page 35 of 35

[MORTGAGE]

Loan No. 18856

 



 

 